     Case 2:09-cr-06039-WFN       ECF No. 561     filed 03/11/21   PageID.3383 Page 1 of 2


                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON

1
                                                                          Mar 11, 2021
2                                                                             SEAN F. MCAVOY, CLERK


3
4                               UNITED STATES DISTRICT COURT

5                            EASTERN DISTRICT OF WASHINGTON
6    UNITED STATES OF AMERICA,
                                                      No.    2:09-CR-6039-WFN-1
7                                Plaintiff,
8           -vs-                                      ORDER DENYING MOTION FOR
                                                      COMPASSIONATE RELEASE
9    JERONIMO BARRAGAN NAVA,
10                               Defendant.
11
12         Pending before the Court is Defendant's Motion for Compassionate Release. ECF
13   No. 550. The Facility Administrator denied Defendant's request for compassionate release
14   on September 28, 2020. Consequently, he has exhausted his claim with the Bureau of
15   Prisons [BOP].
16         Defendant must demonstrate that "(i) extraordinary and compelling reasons warrant
17   such a reduction; or (ii) the defendant is at least 70 years of age, has served at least 30 years
18   in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination has
19   been made by the Director of the Bureau of Prisons that the defendant is not a danger to the
20   safety of any other person or the community, as provided under section 3142(g)." 18 U.S.C.
21   § 3582(c)(1)(A).     As Defendant is not over 70 years old, he must demonstrate that
22   extraordinary and compelling reasons warrant reduction.
23         Defendant has not demonstrated extraordinary or compelling reasons warranting a
24   sentence reduction. Defendant proffers, without proof, that he is obese and suffers from
25   hypertension.    Accepting the Defendant's representations as true, Defendant's health
26   concerns do not justify compassionate release. Though Defendant's weight and health issues
27   may put him at increased risk of serious illness or death from COVID-19, it appears
28   based on his report of symptoms that he already contracted and recovered, albeit with


     ORDER - 1
      Case 2:09-cr-06039-WFN        ECF No. 561   filed 03/11/21   PageID.3384 Page 2 of 2




1    reported lingering symptoms, from COVID-19. Though his health records do not reflect a
2    COVID-19 diagnosis, he reports suffering from symptoms consistent with COVID-19 at a
3    time when he was exposed to known cases of COVID-19. His medical records indicate that
4    by September 2020 he reported no illness when obtaining his flu shot, so presumably he no
5    longer suffered from a COVID-19 consistent illness at that time. The Court recognizes that
6    re-infection is possible, but having already contracted COVID-19 increases Defendant's
7    immunity if he were exposed again. The BOP is in the process of vaccinating inmates.
8    Defendant's obesity moves him towards the front of the line for vaccination which will
9    further protect him from more serious illness.
10              Though the Court recognizes that multiple credible reports suggest that the BOP's
11   COVID-19 response has not successfully prevented the spread in all facilities, the danger of
12   contracting COVID-19 does not constitute an extraordinary or compelling reason on its own.
13              Defendant's criminal history suggests he may pose a danger to the community.
14   Defendant's underlying conviction was serious; he distributed large amounts of
15   methamphetamine. He has a history of drug distribution and firearm possession. He faced
16   a guideline range of 168 - 210 months and was sentenced to 198 months pursuant to a
17   Rule 11(c)(1)(C) agreement. Defendant has not demonstrated extraordinary or compelling
18   reasons supporting his release. The Court has reviewed the file and Motion and is fully
19   informed. Accordingly,
20              IT IS ORDERED that Defendant's Motion for Compassionate Release, filed on
21   January 11, 2021, ECF No. 550, is DENIED.
22              The District Court Executive is directed to file this Order and provide copies to
23   counsel.
24              DATED this 11th day of March, 2021.
25
26                                                   WM. FREMMING NIELSEN
27   03-10-21                                 SENIOR UNITED STATES DISTRICT JUDGE
28


     ORDER - 2
